Citation Nr: 1715800	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, dementia, and a cognitive disorder.

2. Entitlement to service connection for pruritus diaphoresis, also claimed as rashes, to include as due to exposure to herbicide agents.

3. Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968, including service in the Republic of Vietnam from July 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified via videoconference at a hearing before a Veteran's Law Judge (VLJ) in April 2014. A transcript of that hearing is of record.

These matters were previously before the Board in March 2015 when they were remanded for additional development. At that time, the Board recharacterized the Veteran's claim for PTSD to a broader claim for an acquired psychiatric disorder, to include PTSD and other psychiatric disorders indicated by the Veteran's service treatment records (STRs) and postservice medical records. See Clemons v. Shinkseki, 23 Vet. App. 1 (2009). 

The VLJ who conducted the April 2014 Board hearing is no longer available to participate in the decision on appeal. In a January 2017 letter, the Veteran was notified that his case would be assigned to a different VLJ and offered the opportunity to present further testimony at a hearing before a different VLJ. This letter advised the Veteran that the Board would proceed to adjudicate his claims without an additional hearing unless he requested an additional hearing within 30 days. The Veteran made no reply; therefore, the Board will proceed accordingly.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed with PTSD.

2. It is reasonably shown by the record that the Veteran's anxiety disorder was caused by the Veteran's service.

3. The evidence of record does not show that the Veteran's depression, dementia, or cognitive disorders were caused or aggravated by the Veteran's service.

4. The evidence of record does not either establish a diagnosis of pruritus diaphoresis or a link between the Veteran's claimed pruritus diaphoresis symptoms and his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.304(f)(5) (2016).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for an anxiety disorder are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3. The criteria for service connection for depression, dementia, and cognitive disorders have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).
4. The evidence of record does not meet the criteria to establish service connection for pruritis diaphoresis, to include as a result of exposure to herbicide agents in the Republic of Vietnam. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, required notice was provided by letters dated December 2008, August 2009, and October 2009.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). All service treatment records, VA treatment records, and Social Security Administration (SSA) records relevant to the Veteran's claim have been obtained and associated with the claims file.

The record also contains private treatment records identified by the Veteran as relevant to his claims. In the March 2015 remand, the Board directed the RO to request the Veteran to identify and authorize VA to obtain additional private treatment records. The RO made an appropriate request, but the Veteran has not responded. VA cannot obtain private treatment records without authorization. Consequently, those records are not available to the Board in deciding the Veteran's claims.

The Veteran was afforded a VA examination in September 2009, in conjunction with his claim for service connection for an acquired psychiatric disorder. However, the opinion rendered by the examiner was not entirely clear. Additionally, treatment records obtained subsequent to the 2009 examination indicated the possibility of additional acquired psychiatric disorders not addressed in the 2009 examination. Consequently, the claim was remanded in March 2015 for another VA examination and medical opinion. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). On remand, the Veteran was scheduled for another VA examination; however, he did not attend this examination and could not be reached by phone.

Similarly, in the March 2015 remand, the Board also requested that the Veteran be scheduled for VA examinations in conjunction with his claim for service connection for pruritus diaphoresis and a TDIU rating. The Veteran did not attend the scheduled VA examinations nor could he be reached by phone. 

VA regulations provide that where entitlement to a benefit cannot be established without an examination and the Veteran fails to report to a VA examination without good cause, the claim will be decided based on the evidence of record. 38 C.F.R. § 3.655(a), (b) (2016). Good cause includes the illness or hospitalization of a claimant, death of a claimant or a member of the claimant's family, and other similar circumstances. 38 C.F.R. § 3.655(a). Despite two attempts to reach the Veteran by phone, the record contains no information as to why the Veteran did not attend the VA examinations. Consequently, the Board finds that the Veteran did not attend the VA examinations without good cause and must proceed to adjudication on the other evidence of record.

2. Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247 (1999).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



A. Acquired Psychiatric Disorder

The Veteran initially presented a claim for service connection for PTSD. VA regulations provide that service connection for PTSD requires medical evidence of a PTSD diagnosis. 38 C.F.R. § 3.304(f). Neither the Veteran's STRs nor his postservice medical records contain a diagnosis of PTSD. The VA examiner in September 2009 did not provide a diagnosis of PTSD because the Veteran did not present with the avoidance symptoms required for a PTSD diagnosis. Subsequent, VA treatment records from January and April 2012 indicate diagnoses of "Anxiety, likely PTSD." Other VA treatment notes indicate that the Veteran was prescribed medication for anxiety and PTSD symptoms. However, the medical evidence of record does not establish a PTSD diagnosis. In the absence of a PTSD diagnosis, service connection for PTSD is unavailable. 38 C.F.R. § 3.304(f).

The Veteran's service in Vietnam was marked by stressful events that potentially could have caused or aggravated a psychiatric condition. The Veteran testified about coming under attack by enemy forces while performing his duties as a heavy vehicle driver. He also testified about being abandoned in the dark by his fellow soldiers one night when the vehicle he was driving broke down. He related episodes of mistreatment from his commanding officer, being distressed by the proceedings of a court martial in which he was accused of sleeping while on duty, and his fellow soldiers ostracizing him in the wake of that court martial even though he was found not guilty.

The Veteran's military personnel records confirm that he was a heavy vehicle driver in Vietnam and contain a record that he was found not guilty at a court martial in October 1967. The Veteran's STRs contain a record of treatment for anxiety in January 1968. However, there are no other complaints, symptoms or treatment for psychiatric conditions documented during the Veteran's military service.

The Veteran's post-service private treatment records indicate a history of depression dating back to at least June 1997. However, these records do not provide a description of specific symptoms, indicate a history of treatment, or provide an etiology. At the September 2009 VA examination, the Veteran reported no history of prior treatment for mental health symptoms.

At the September 2009 VA examination, the Veteran attributed his feelings of depression to both his experiences in Vietnam and his more recent financial situation. He reported a panic attack related to his financial stress, and stated that his panic attacks occurred approximately once a year. He reported recurrent nightmares about his experiences in Vietnam, difficulty sleeping, irritability, and extreme reactions to sounds such as cars backfiring. He denied avoidance symptoms.

The examiner diagnosed the Veteran with an anxiety disorder. The examiner explained that the Veteran reported mixed anxiety and depressive symptoms with features of PTSD. The examiner opined that the Veteran's chronic pain likely contributed to his depressive symptoms and that his financial situation likely contributed to is anxiety. The examiner noted that the Veteran had sought treatment for anxiety symptoms in 1968 and stated that the Veteran's anxiety disorder was at least as likely as not related to, but not solely attributable to, his military service.

A private treatment record from September 2009 mentions that the Veteran's wife was becoming concerned that the Veteran had Alzheimer's disease. However, the Veteran's Mini-Mental State Examination indicated normal cognitive ability at that time. Subsequent, private treatment records indicate the Veteran began suffering from dementia in June 2013 and mental status changes the summer of the previous year.

The evidence of record does not demonstrate a link between the Veteran's depression, dementia, or cognitive conditions and his service. The VA examiner in September 2009 opined that the Veteran's depressive symptoms were actually the result of his chronic pain and not his military service. The Veteran's post service treatment records do not contain any opinions or statements from his doctors that indicate his dementia or mental status changes were caused or aggravated by his military service. Consequently, the Board finds that the evidence of record does not meet the criteria to establish service connection for the Veteran's depression, dementia, or cognitive disorders.

However, as previously described, the 2009 VA examiner opined that the Veteran's anxiety was related to the Veteran's service even if it was not solely attributable his service. The Board acknowledges that additional details of this opinion make it less than a model of clarity, and that the opinion's lack of clarity was part of the reason that the Board remanded this claim in March 2015. However, because no other evidence is available and VA regulations provide that reasonable doubt should be resolved in favor of the Veteran, the Board finds that this opinion is adequate to establish a connection between the Veteran's anxiety disorder and his service. Consequently, the Board finds that the evidence of record meets the criteria to establish service connection for the Veteran's anxiety disorder.

B. Pruritus Diaphoresis

During the Veteran's service in Vietnam, the Veteran complained of pruritus in January 1968. The Veteran's STRs report that the medical personnel who treated the Veteran believed that the pruritus was related to diaphoresis, but could find no other symptomatology or objective signs or symptoms.

The evidence of record does not establish that the Veteran has been diagnosed with or experienced the symptoms of pruritus diaphoresis near to or during the appeal period. A treatment note from the Veteran's private physician in August 2013 indicates that the Veteran complained of diaphoresis. However, it is not clear if this complaint led to a diagnosis or treatment. The Veteran's skin was noted to be dry, particularly on his hands, in a January 2001 private treatment record. The Veteran's physician also noted that the Veteran was negative for pruritis or rash during regular doctor visits from December 2011 to December 2013. The rest of his post-service treatment records are silent for reports of pruritus diaphoresis symptoms.

Consequently, the Board finds that at no time during the pendency of this appeal has the Veteran demonstrated, nor has the medical evidence shown, a diagnosis of pruritus diaphoresis. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  Because the record does not show a diagnosis of pruritus diaphoresis during the relevant time period, the Board finds that there is no valid claim of service connection for such disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, service connection for pruritus diaphoresis is denied.

However, even if the Board were to find a pruritus diaphoresis diagnosis on this record, the Board would also find that the evidence of record does not show either a presumptive or direct connection between the Veteran's service and any pruritus diaphoresis symptoms during the appeal period.

The Veteran has claimed that his pruritus diaphoresis is related to his exposure to herbicide agents during his Vietnam service. VA regulations presume that veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, were exposed to certain herbicide agents, including Agent Orange. 38 C.F.R. § 3.307(a)(6)(iii). VA regulations also presume that certain diseases are connected to these veterans' exposure to certain herbicide agents. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). The Veteran served in Vietnam from 1968 to 1969. Therefore, his exposure to certain herbicide agents is presumed. However, the Veteran does not qualify for service connection under this presumption because pruritis diaphoresis is not one of the diseases that VA regulations presume is related to exposure to herbicide agents. 38 C.F.R. § 3.309(e).

The Board has also considered whether the evidence in this particular case demonstrates a connection between the Veteran's claimed pruritus diaphoresis and his exposure to herbicide agents irrespective of the fact that pruritus diaphoresis is not one of the diseases that is presumed to be due to exposure to herbicide agents. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). However, the record does not contain any evidence that the Veteran's reported pruritus symptoms were caused or aggravated by his exposure to herbicide agents in Vietnam other than the Veteran's own statements. The Veteran is competent to provide testimony to establish the occurrence of medical symptoms. Kahana v. Shinseki, 24 Vet.App. 428, 438 (2011) (Lance, J. concurring).  However, establishing a connection between exposure to a chemical and symptoms that appear much later and remotely in time is a medical matter that is beyond the general knowledge of lay people. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 1994). Consequently, the Board finds that the evidence of record does not establish a link between the Veteran's claimed pruritus diaphoresis symptoms and his exposure to herbicide agents.

Finally, the evidence of record does not show that the Veteran's claimed pruritus diaphoresis condition was caused or aggravated by his service more generally. While the Veteran suffered from this condition for a few weeks while serving in Vietnam, the condition does not reappear in his treatment records for nearly half a century. In the interim, the Veteran's physicians at one time noted excessively dry skin and consistently indicated that the Veteran was negative for pruritis or rash. No physician or other medical professional has opined as to the etiology of the Veteran's pruritus diaphoresis. The question of whether the Veteran's current complaints are related to his treatment in service for a skin condition is a matter requiring medical expertise. Jandreau, 492 F.3d at 1377 n. 4. The record contains no medical evidence linking the Veteran's claimed symptoms to his diagnosis in Vietnam. Consequently, the Board finds that the evidence of record is insufficient to establish a nexus between the Veteran's condition and his service. Service connection is only available where the evidence of record establishes a nexus between a condition and a Veteran's service. 38 C.F.R. § 3.303(a). Therefore, service connection for pruritis diaphoresis must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for an anxiety disorder is granted.

Service connection for depression, dementia, and cognitive disorders is denied.

Service connection for pruritus diaphoresis is denied.


REMAND

In light of the decision granting service connection for an anxiety disorder, a remand is required before the adjudication of the Veteran's TDIU claim may proceed. The Veteran's psychiatric disability claim will return to the AOJ in order to establish an initial disability rating for his psychiatric disability. 38 C.F.R. §§ 4.1, 4.126, 4.130 (2016). Once established, this disability rating will potentially alter the Veteran's combined disability rating. 38 C.F.R. § 4.25 (2016). Any change in the Veteran's combined disability rating will alter the analysis of the Veteran's TDIU claim. See 38 C.F.R. § 4.16 (2016) (providing the procedure for determining eligibility for TDIU).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's TDIU claim in light of the fact that service connection for an acquired psychiatric disorder, to include anxiety, was granted. If TDIU remains denied, provide the Veteran and his representative with an appropriate statement of the case and the requisite time to respond. Then, if the claims file is otherwise in order, return this matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


